Citation Nr: 1759328	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  06-03 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a scar, residual, excision superficial venous plexus, right wrist. 

2.  Entitlement to an initial compensable evaluation prior to September 3, 2010, in excess of 10 percent prior to May 31, 2016, and in excess of 30 percent thereafter, for paresthesias of the median nerve, right wrist.

3.  Entitlement to service connection for a right hand disability, to include arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to November 1976.

The current appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in August 2004 and October 2010 from the RO in Cleveland, Ohio. 

In January 1996, the Veteran's claim for an increased evaluation for his scar, residual, excision superficial venous plexus, right wrist was before the Board and the Board denied the claim.  That decision became final.  In November 2003, the Veteran filed a claim seeking a disability evaluation for his service-connected right wrist and for service connection for a right hand disability.  

In September 2008, the Veteran had a hearing before the Board.  A transcript from that hearing is associated with the claims file.  In November 2008, the Board remanded the Veteran's claims and the claims returned to the Board.  In September 2011, the Board remanded the Veteran's claims for an increase in the evaluation for a scar, residual, excision superficial venous plexus, right wrist and for an increase in the evaluation for paresthesias of the median nerve, right wrist to the RO.  The Board's remand directed the RO to issue a Supplemental Statement of the Case (SSOC) and to schedule a hearing for the Veteran and his representative before a Decision Review Officer (DRO).  

An SSOC was submitted by the RO in April 2012.  The Veteran was afforded a hearing before a DRO in May 2016.  A report from that hearing is associated with this claims file.  Subsequent to the DRO hearing, the Veteran was afforded VA examinations for wrist conditions, peripheral nerve conditions, scars/disfigurement and hand and finger conditions in May 2016.  In August 2016, the RO evaluated the Veteran's paresthesias of the median nerve, right wrist at 30 percent disabling, effective May 31, 2016.  The claims have returned to the Board. 


FINDINGS OF FACT

1.  The Veteran has one scar on his right wrist, which is manifested by persistent soreness, but is not both unstable and painful.

2.  Prior to September 3, 2010, paresthesias of the median nerve, right wrist, was not manifested by mild, incomplete paralysis of the median nerve.

3.  Prior to May 31, 2016, paresthesias of the median nerve, right wrist, was not manifested by moderate, incomplete paralysis of the median nerve. 

4.  As of May 31, 2016, paresthesias of the median nerve, right wrist, has not been manifested by severe, incomplete paralysis of the median nerve.

5.  Right hand degenerative arthritis was not shown in service and did not manifest to a compensable degree within one year of separation from service; and his right hand disability was not proximately due to or aggravated by his service-connected right wrist disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for scar, residual, excision superficial venous plexus, right wrist have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2017).

2.  The criteria for an initial compensable evaluation prior to September 3, 2010, in excess of 10 percent prior to May 31, 2016, and in excess of 30 percent thereafter, for paresthesias of the median nerve, right wrist, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8515 (2017). 

3.  The criteria for service connection for a right hand disability, to include arthritis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings Claims, Generally

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155, 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Scar on the Right Wrist

In an informal hearing brief (IHP), submitted in August 2017, the Veteran's representative asserted that residuals from the Veteran's scar on his right wrist are more disabling than the current evaluation reflects.  The representative also stated that the May 2016 VA examiner diagnosed a painful scar on the Veteran's service-connected right wrist, which warranted an increase in the disability evaluation.

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118.

In July 2004, the Veteran was afforded a VA examination for scars.  The examiner reported that the Veteran's scar was superficial in nature, well healed with no breakdown of the skin tissue and three centimeters in length over the right wrist area.  The examiner reported that there did not appear to be any adherence to underlying tissue and that there was no lack of movement of the wrist secondary to scarring.  The examiner reported that there was no edema or keloid formation on the Veteran's scar.

A VAMC treatment note from May 2012 shows that the Veteran was treated for pain in his right wrist.  The Veteran reported that he has had right wrist pain on and off for years and that he had "surgery in 1976 on [his] wrist and since he is painter his wrist [has] been bothering him more over the past month."  The Veteran denied any new injury.

In a May 2016 VA examination for scars, the examiner reported that the Veteran has one scar with persistent soreness on his right wrist.  The examiner reported that the Veteran's right wrist scar is not both painful and unstable.  The examiner noted that the Veteran's scar is a superficial non-linear scar with an approximate total area of 2.5 cm2.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right wrist scar.  The Board has considered the statements from the Veteran and his representative.  Specifically, the Board has considered the representative's statement that the May 2016 VA examiner's findings warrant an increase in the disability rating in excess of 10 percent for the Veteran's right wrist scar.  The Board finds that the May 2016 VA examination does not support an evaluation in excess of 10 percent, as the Veteran has one scar.  In order to be entitled to a higher rating under Diagnostic Code 7804 for one scar, the Veteran's scar would need to be both unstable and painful.  The May 2016 examiner specifically found that the scar was not both painful and unstable.  Therefore, the assertion by the Veteran's representative that the May 2016 examiner establishes a basis to grant a higher rating is not supported by the clinical findings.  

The VAMC note from July 2004 and the VA examinations from May 2012 and May 2016 show that the Veteran has only one scar on his right wrist related to his in-service surgery in November 1976.  The VAMC note from July 2004 and the VA examinations from May 2012 and May 2016 are negative for evidence showing that the Veteran's scar is both painful and unstable with frequent loss of skin covering.  The preponderance of the evidence during the appeal period is against an evaluation in excess of 10 percent.  

The Veteran has submitted lay statements from his family and friends throughout the appeal period, which attest to the pain the Veteran experiences and the difficulty it had caused him in his occupation as a painter.  The Board finds that the Veteran and his family and friends are all competent to report the pain that the Veteran experiences related to his service-connected right wrist scar.  However, pain alone does not warrant an increase in the evaluation of the Veteran's scar as pain is considered within Diagnostic Code 7804 for the current evaluation of a 10 percent rating.  Thus, these statements do not establish a basis to grant a higher rating. 

The Board finds that the May 2016 VA examination is pertinent and persuasive evidence as the examination is the most recent and thorough report on the Veteran's right wrist scar.  The May 2016 VA examiner thoroughly reviewed the Veteran's medical history reviewing records within VA, the Computerized Patient Record System (CPRS) and he examined the Veteran in-person.  The other evidence of record addressing the scar does not provide a basis to grant a higher rating.  Again, the Veteran's one scar is not both painful and unstable.  

In sum, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the scar, residual, excision superficial venous plexus, right wrist.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Paresthesias of the median nerve, right wrist

The Veteran was granted service connection for paresthesias of the median nerve, right wrist in October 2010.  The Veteran was assigned a 0 percent evaluation, effective November 24, 2003 and assigned a 10 percent evaluation from September 3, 2010 to May 30, 2016, and assigned a 30 percent as of May 31, 2016.  

In an IHP submitted in August 2017, the Veteran's representative asserted that the Veteran's paresthesias of the median nerve, right wrist is more disabling than the current evaluation reflects.

The Board observes that the record reflects that the Veteran is right-handed. Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2017).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2017).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words mild, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Prior to September 3, 2010

In April 1993, the Veteran had a VA examination for the peripheral nerves.  The examiner diagnosed the Veteran with having a cyst of the right wrist not but it was not in the same location as the previously removed cyst.  

In August 1994, the Veteran had a VA examination for the peripheral nerves.  The examiner reported that the Veteran had a cystic irritation of the volar aspect of the right wrist, status post removal of original cyst in 1976.  

In September 2009, a VA examiner reported that more likely than not the Veteran's current right wrist symptoms of pain and tenderness are related to his previous surgery in November 1976.

A June 2010 VA examination noted that the Veteran had a current diagnosis for carpal tunnel syndrome.  

After a careful review of the evidence during his time of the appeal period, the Board finds that the preponderance of the evidence is against the claim for an evaluation to a compensable degree for the Veteran's right wrist prior to September 3, 2010.  The Veteran was diagnosed with carpal tunnel syndrome in June 2010 and had previously reported pain and tenderness in his right wrist.  The evidence of record shows that prior to the September 3, 2010, the Veteran was not shown to have mild, incomplete paralysis of the median nerve, right wrist. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Prior to May 31, 2016

In September 2010, a VA examiner reported that the Veteran's Tinel's and Phalen's tests were negative.  The September 2010 examiner also reported that the Veteran had mild paresthesias in the palmar and digit distribution of the right median and radial nerve.  The examiner reported that the Veteran did not have classic symptoms of carpal tunnel syndrome.  

In October 2010, an addendum note from the September 2010 VA examiner reported that there was no definitive diagnosis for carpal tunnel at that time.  

In March 2015, an (electromyogram) EMG study at a VAMC found that there was electrophysiologic evidence of a mild, right motor median neuropathy across the wrist, which were primarily demyelinating.  The study showed that there were no signs of active denervation.  The March 2015 EMG study found that the findings were consistent with a clinical diagnosis of carpal tunnel syndrome.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the Veteran's paresthesias of the median nerve, right wrist, prior to May 31, 2016.  The Board finds that the September 2010 VA examination is probative evidence because the VA examiner reviewed the evidence in its entirety, examined the Veteran and considered the Veteran's statements.  The September 2010 examiner reported that the Veteran had mild paresthesias of the right median and radial nerve of the right wrist.  

Under Diagnostic Code 8515 mild paresthesias of the median nerve warrants a 10 percent disability rating, but no higher.  Also, the May 2015 EMG study reported electrophysiologic evidence of "mild" right median neuropathy across the Veteran's right wrist, supporting the September 2010 VA examination's findings.  

Prior to May 31, 2016, the evidence of record is negative for paresthesias of the median nerve in the right wrist manifested by moderate, incomplete paralysis.  Therefore, the Board finds that prior to May 31, 2016, the evidence more closely approximates a 10 percent disability evaluation for the Veteran's paresthesias of the median nerve, right wrist. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

May 31, 2016 and thereafter

The May 2016 VA examiner for peripheral nerve conditions reported that the Veteran has moderate incomplete paralysis of the right median nerve.  The examiner noted that the Veteran was diagnosed with carpal tunnel syndrome by an EMG in 2015.  The examiner noted that the Veteran's rate of strength in his right wrist flexion and right grip were 4 out of 5, which was reflective of active movement against some resistance.  The examiner reported that the Veteran's right wrist peripheral neuropathy does not impact his ability to work.

An April 2017 EMG study at a VAMC found normal electrodiagnostic findings.  The study found there was no electrophysiological evidence of median entrapment neuropathy, bilaterally.  

Based upon careful review of evidence of record in its entirety, the Board finds that the preponderance of the evidence is against a claim for an evaluation in excess of 30 percent for paresthesias of the median nerve, right wrist from May 31, 2016 and thereafter.  The Veteran has reported functional impairment as a result of his right wrist disability, which the Board finds is contemplated by his 30 percent rating, which contemplates moderate neurological symptoms.  

The Board notes that the evidence of record has been inconsistent as to whether the Veteran has carpal tunnel syndrome.  For example, in June 2010 and March 2015, he was diagnosed with carpal tunnel syndrome.  However, evidence from September 2009, September 2010, October 2010 and April 2017 is negative for a definitive diagnosis of carpal tunnel syndrome.  It appears that the May 2016 VA examiner entered the diagnosis based upon a prior diagnosis.  Regardless, the Board finds that the May 2016 VA examiner provided a thorough examination and review of the record.  He described the Veteran's strength as being 4/5.  The May 2016 VA examiner determined that the Veteran has moderate incomplete paralysis of the right median nerve, right wrist.  In the August 2016 IHP, the Veteran's representative conceded that the May 2016 VA examiner reported "moderate" incomplete paralysis of the right median nerve.  

In sum, the Board concludes that the preponderance of the evidence is against a disability rating in excess of 30 percent from May 31, 2016 and thereafter.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Service Connection for Right Hand Disability

The Veteran contends that his right hand disability is entitled to service connection.  In an August 2017 IHP, the Veteran's representative asserted that the substantive appeal, hearing transcript and the briefs filed by or on behalf of the Veteran support the Veteran's contention that he is entitled to service connection for his right hand disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Arthritis is included among the enumerated chronic diseases.  Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

The STRs show an August 1976 Report of Medical Examination, wherein the examiner concluded that the Veteran's upper extremities were clinically normal, which includes factors concerning the hands.  

In April 1993, the Veteran had a VA examination for his hand, thumb and fingers.  The examiner reported that the Veteran worked as a truck driver lifting boxes that were 50 to 100 pounds.  The examiner reported that the Veteran denied dropping objects but complained of a weak grasp on the right side at that time.

In September 2009, a VA examiner reported that the Veteran complained of pain and tenderness in his right hand.  The examiner noted that the Veteran was a painter and had difficulty using his right hand.  

A May 2016 VA examination for the Veteran's hand reports a diagnosis of degenerative arthritis in the Veteran's right and left hand.  The May 2016 VA examiner reported that the Veteran has very mild flexion contractures of the both hands and that these are less likely as not due to right wrist ganglion cyst/venous plexopathy removal in-service, and more likely due to the normal process of aging, years of manual labor employment and use of his bilateral hands as a house painter for 15 years.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a claim for direct service connection for the Veteran's right hand disability.  The Veteran has a current right hand disability and meets the first required element for direct service connection.  

Regarding the second element for direct service connection, a disease or injury during service, the Board finds that this element is not met.  The Veteran does not allege an in-service disease or injury to his right hand (versus his wrist).  The STRs do not show that the Veteran was diagnosed with contractures or degenerative arthritis of the right hand during service.  The STRs also do not show that the Veteran had any complaints or treatment to his right hand during service, and his upper extremities were found to be clinically normal at service separation.  Thus, there is no competent lay or medical evidence of a disease or injury in service.  

Regarding the third and final element for direct service connection, which is evidence of nexus to service, the Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's current right hand disability and service.  The May 2016 VA examiner, reviewed the Veteran's entire medical history, including his STRs.  The May 2016 reported that the Veteran's right hand disability is likely due to the normal process of aging, years of manual labor employment and use of his hands as a house painter for 15 years.  There is no competent evidence that refutes this opinion.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus finding under Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), is not warranted (as arthritis is a chronic disease).  See 38 C.F.R. § 3.309.

The May 2016 examiner also addressed the Veteran's secondary service-connection claim.  He noted that the Veteran had very mild flexion contractures in both hands, and he concluded that since it was in both hands, it was less likely as not to be caused or aggravated by the service-connected right wrist disability.  He added that this was more likely part of the aging process and the years of manual labor employment, where he used both hands for painting.  

The Veteran has repeatedly described pain in his right hand since 1993.  However, the Veteran is not competent to provide lay evidence as to the etiology and diagnosis of his right hand contractures or degenerative arthritis, as medical expertise would be required for such findings.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  There is no competent evidence that refutes the May 2016 VA opinion.

In sum, the Board finds that the preponderance of the evidence is against a claim for service connection for the Veteran's right hand disability whether on a direct or secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


ORDER

Entitlement to a disability rating in excess of 10 percent for a scar, residual, excision superficial venous plexus, right wrist is denied. 

Entitlement to an initial evaluation to a compensable degree prior to September 3, 2010, in excess of 10 percent prior to May 31, 2016, and in excess of 30 percent thereafter, for paresthesias of the median nerve, right wrist is denied.  


Entitlement to service connection for a right hand disability, to include arthritis, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


